Appeal from an order of the Supreme Court (Caruso, J.), entered February 13, 2001 in Schenectady County, which granted defendant’s motion for summary judgment dismissing the complaint.
Plaintiff sustained the injuries forming the basis for this action when he fell backward off the truck he was unloading at defendant’s premises. During the course of his fall, plaintiff first struck the raised blades of a parked forklift and then the pavement below. On this appeal from Supreme Court’s order granting summary judgment in favor of defendant upon the ground that plaintiff failed to raise a question of fact as to whether his contact with the forklift blades was a substantial *720factor in causing or aggravating his injuries, plaintiff contends only that an affidavit of his treating chiropractor sufficed to raise such a factual issue. We disagree and accordingly affirm. As properly observed by Supreme Court, the chiropractor’s conclusion that plaintiffs injuries would not have been as severe if he had not initially hit the forklift blades lacks a factual foundation and appears to be based on nothing other than speculation (see, Larkins v Hayes, 267 AD2d 524, 526).
Mercure, J.P., Crew III, Peters, Carpinello and Mugglin, JJ., concur. Ordered that the order is affirmed, with costs.